Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by                    37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with     Tod A. Kupstas  on January 11, 2021.
The amended application filed  December 21, 2020  has been further amended to current duplication of previously presented claim 2 occurring twice in amended claim 1 and providing antecedent basis for “the projection” in claims 1 and 11 in the following manner:

1. 	(Currently amended) A keyboard comprising: 
a key switch, wherein the key switch comprises; 
a depressable stem; 
a receiving switch conductor operably connected to a 
receiver and a signal processor; 
a transmitting switch conductor operably connected to a signal 
generator; and 
wherein depression of the stem causes capacitive determination of 
position of the receiving switch conductor and the transmitting switch conductor 
with respect to each other by processing signals received by the receiving switch 
conductor that are transmitted from the transmitting switch conductor; 
wherein [[the]] a projection is a sloped projection that prevents contact of the receiving switch conductor with the transmitting switch conductor when the key 
switch is in a non-depressed state; and 

wherein the projection prevents the receiving switch conductor from contacting the transmitting switch conductor until the key switch is fully depressed.


Claim 11, please amend line 12; “wherein [[the]] a projection”




Reasons for Allowance
Claims 1-x are allowed.
Regarding claims 1, 11 and 21; allowability resides, at least in part, with the prior art not showing or fairly teaching a key switch comprising a receiving switch conductor connected to a receiver and signal processor, a transmitting switch conductor connected to a signal generator, whereupon depression of a stem causes capacitive determination of position of the switch conductors with respect to each other, with a projection that prevents contact between the switch conductors until the key switch is fully depressed in conjunction with ALL the remaining limitations within respective claims 1, 11 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924                                                                                                                              
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
      Interviews are available Monday - Thursday preferably prior to 1 p.m. (EST).
If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,                             Renee S. Luebke can be reached at  571.272.2009.
    
The central fax phone number for the organization is 571.273.8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VANESSA GIRARDI/            Primary Examiner, Art Unit 2833